Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2019/ 083778 filed in China on 04/23/2019, published as WO 2020/147215 on 07/23/2019.
Acknowledgment is made of applicant’s claim for foreign priority of application CN 201910037281.4 filed in China on 01/15/2019.
	Currently claims 1-10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xu CN 105470269 in view of Xu US 2018/0096663 (hereinafter “Xu-663”).
Claim 1: Xu discloses a pixel structure, comprising 
(Fig. 1) a main area 501 and a sub-area 502 [0056], each provided with four domains (see 4 different arrangements of the main area pixel electrodes 111 and 4 different arrangements of the sub-area pixel electrodes 121)
wherein the main area 501 is located over the sub-area 502, and the main area 501 and the sub-area 502 are respectively connected with driving thin-film transistors (TFTs) for current charging [0057]; 
(Fig. 1) [0062] wherein a quantity (2) of the driving thin-film transistors (TFTs) connected to the main area 501 (the pixel electrode 501 in the main area is electrically connected to 2 TFTs: T10 and T30) is greater than a quantity (1) of the driving TFTs connected to the sub-area (the pixel electrode 502 in the sub area is electrically connected to one TFT T20) [0057], such that a voltage of the main area 501 is greater than a voltage of the sub-area 502.
except
a voltage of the main area is greater than a voltage of the sub-area.
However Xu-663 teaches
(Fig. 3) pixel unit 5 includes a main area 51 and a sub-area 52 [0037]; a voltage of the main area (51) is greater than a voltage of the sub-area 52 (the voltage of the main region pixel electrode 51 is greater than the voltage level of the sub region pixel electrode 52) [0038].
It would have been obvious to one of ordinary skill in the art to modify Xu's invention with Xu-663's spacer structure in order to provide improved display quality, as taught by Xu-663 [0009];

Claims 2-10: Xu further discloses
Claim 2: (Fig. 1) the quantity (2) of the driving TFTs connected to the main area (the pixel electrode 501 in the main area is electrically connected to 2 TFTs, T10 and TFT T30) is at least one greater than the quantity (1) of the driving TFTs connected to the sub-area (the pixel electrode 502 in the sub area is electrically connected to 1 TFT, T20) [0057].
Claim 3: (Fig. 1) the main area is connected to two of the driving TFTs (the pixel electrode 501 in the main area is electrically connected to 2 TFTs, T10 and T30)
Claim 4: (Fig. 1) the driving TFTs connected to the main area (T10 and T30) are adjacent to each other and arranged in parallel with each other (T20, T10 and T30 are adjacent to each other and arranged in parallel with each other)
Claim 5: (Fig. 1) the driving TFTs (T10/T30) connected to the main area (510) and the driving TFTs (T20) connected to the sub-area (520) are arranged in parallel with each other
Claim 6: (Fig. 1) the driving TFTs connected to the main area and the driving TFTs connected to the sub-area are arranged vertically in parallel with each other (T20, T10 and T30 are adjacent to each other and arranged vertically in parallel with each other).
Claim 7: (Fig. 1) the sub-area 502 is connected to one driving TFT (T20) [0057].
Claim 8: (Fig. 1) the driving TFTs connected to the main area are vertically disposed (T10 and T30 are vertically disposed).
Claim 9: (Fig. 1) the driving TFTs connected to the sub-area is vertically disposed (T20 is vertically disposed).
Claim 10: (Fig. 2) a substrate (TFT array substrate), wherein the substrate is provided with the pixel structure [0006]

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871